LEHMAN, J.
The affidavits presented on behalf of the tenant show that his witnesses were unavoidably detained, and their absence from the courthouse when-the case was called was without fault on their part or the part of the tenant. The answering affidavits are not credible, and I feel that the affiants are mistaken when they state that the witnesses were in the courthouse at the very time that the tenant’s attorney was asking an adjournment on account of their absence.
The order should be reversed, the judgment and final order vacated, and a new trial ordered, with costs to appellant to abide the event. All concur.